ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant’s courteous motion for rehearing consists of a review of his own testimony, and argument based chiefly thereon, to the effect that the verdict is against the weight of the testimony. We have carefully gone over all the facts and are not able to agree with the conten-. tion.
The jury are the exclusive judges of the facts proven and of the credibility of the witnesses. They can accept in whole or in part, or reject all of the testimony of any wtiness, and this is especially true of the accused. Attention need not be called to the weighty motives liable to influence the testimony of any man charged with crime, who becomes a witness in his own behalf. There was evidence before this jury that the day before the killing a committee of citizens of Bronson went to Hemphill, the county seat of Sabine County, to protest the appointment of appellant as constable of the Bronson precinct. Deceased was to be spokesman of the group. The appellant’s name as an applicant was withdrawn. That same day, if we understand it, appellant said that deceased had done him a dirty trick. The next day he put a pistol in his pocket and went to the store of deceased. Another man was there. Ap*106pellant waited until the other man was gone. He fired five shots into the body of deceased, who was behind his counter hear his cash drawer in which he kept a pistol. This pistol was found on the floor near the body by the first person who entered the store after the shooting. None of its cartridges had been fired. Slight dents in the cartridges furnished ground for appellant’s claim and testimony that deceased had snapped the pistol at him, but the man who first examined said pistol cartridges testified that the dented ones were not under the hammer. No other person was in the store at the time of the shooting save the two men. The jury were within their discretion in rejecting the testimony of appellant and in rendering the verdict brought in by them.
The motion for rehearing is overruled.

Overruled.